 


109 HR 3594 IH: Domestic Violence Victim Protection Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3594 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Rothman introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend Federal crime grant programs relating to domestic violence to encourage States and localities to implement gun confiscation policies, reform stalking laws, create integrated domestic violence courts, and hire additional personnel for entering protection orders, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Domestic Violence Victim Protection Act.  
2.Encouragement of gun confiscation policies in domestic violence casesSection 2101(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(c)) is amended— 
(1)by striking and at the end of paragraph (3); 
(2)by striking the period at the end of paragraph (4) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(5)certify that their laws or official policies— 
(A)provide that a law enforcement officer who has probable cause that an act of domestic violence has been committed may— 
(i)question persons present to determine whether there are weapons on the premises; and 
(ii)upon observing or learning that a weapon is present on the premises, seize any weapon that the officer reasonably believes would expose the victim or any other household member to a risk of serious bodily injury; 
(B)provide that a court, as part of the relief provided in a protection order— 
(i)may order that the defendant is prohibited from possessing any firearm or other weapon; and 
(ii)may order that any location may be searched for such a weapon, and such weapon may be seized, if the court has reasonable cause to believe that a firearm or other weapon of the defendant is at that location.. 
3.Elimination of specific intent to cause fear from the elements of the offense of stalkingSection 40602 of the Violence Against Women Act of 1994 (42 U.S.C. 14031) is amended by adding at the end the following new subsection: 
 
(c)Elements of stalking offenseTo be eligible to receive a grant under subsection (a), a State or unit of local government shall, in addition to the requirements of subsection (b), certify that its laws or official policies relating to the offense of stalking require, as elements of the offense, not more than the following: that the defendant has on more than one occasion harassed or threatened the victim.. 
4.Encouragement of integrated domestic violence courtsSection 40412 of the Violence Against Women Act of 1994 (42 U.S.C. 13992) is amended— 
(1)by inserting (a) In General.— at the beginning; and 
(2)by adding at the end the following new subsection: 
 
(b)Integrated domestic violence courtsTraining provided pursuant to grants made under this subtitle may include training in the context of establishing and maintaining courts that provide, wherever practicable, for domestic matters (whether civil or criminal) that arise out of the same family or domestic circumstance to be assigned to a judicial unit for the processing of those matters on a coordinated basis.. 
5.Hiring and maintaining of additional personnel for entering protection orders 
(a)Grants to encourage arrest policiesSection 2101(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(b)) is amended by adding at the end the following new paragraph: 
 
(9)To hire and maintain additional personnel for entering information relating to protection orders.. 
(b)Grants relating to stalking and domestic violenceSection 40602 of the Violence Against Women Act of 1994 (42 U.S.C. 14031) is amended by striking the period at the end of subsection (a) and inserting the following: , which may include hiring and maintaining additional personnel for entering such data.. 
 
